


Exhibit 10(a)


[baclogo.jpg]




This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.


What you need to do
1.
Review the Award Agreement to ensure you understand its provisions. With each
award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.

2.
Print the Award Agreement and file it with your important papers.

3.
Accept your Award Agreement through the online acceptance process.*

4.
Designate your beneficiary on the Benefits OnLine® Beneficiary tab.

*If you do not accept your Award Agreement through the online acceptance process
by the date communicated to you, Bank of America will automatically accept the
Award Agreement on your behalf.


2003 KEY ASSOCIATE STOCK PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT
Granted To :
GARY G LYNCH
Grant Date :
July 12, 2011
Grant Type :
Restricted Unit
Number Granted :
415,168



Note: The number of Restricted Stock Units is based on a “divisor price” of
$10.79, which is the ten-day average closing price of Bank of America
Corporation common stock for the ten business days immediately preceding and
including July 12, 2011.


This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an associate of Bank of America or one of its
Subsidiaries.


Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).


The Restricted Stock Units covered by this Agreement are being awarded to you
subject to the following terms and provisions.


1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.


2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.


3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.




--------------------------------------------------------------------------------




4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid (along with the interest described in
the next sentence) in cash through payroll when the Restricted Stock Units
become earned and payable. Dividend equivalents are credited with interest at
the three-year constant maturity Treasury rate in effect on the date of grant
until the payment date.


5. You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws as determined by Bank of
America as a condition precedent to the delivery of any shares of Bank of
America common stock pursuant to this Agreement. In addition, you agree that,
upon request, you will furnish a letter agreement providing that (i) you will
not distribute or resell any of said shares in violation of the Securities Act
of 1933, as amended, (ii) you will indemnify and hold Bank of America harmless
against all liability for any such violation and (iii) you will accept all
liability for any such violation.


6. To the extent allowed by and consistent with applicable law and any
applicable limitations period, if it is determined at any time that you have
engaged in Detrimental Conduct or engaged in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Ethics that would undermine the long-term
performance incentives created by the Award, Bank of America will be entitled to
recover from you in its sole discretion some or all of the shares of Bank of
America common stock (and any related dividend equivalents) paid to you pursuant
to this Agreement. You recognize that if you engage in Detrimental Conduct or
any hedging or derivative transactions involving Bank of America common stock,
the losses to Bank of America and/or its Subsidiaries may amount to the full
value of any shares of Bank of America common stock (and any related dividend
equivalents) paid to you pursuant to this Agreement. In addition, Awards are
subject to the requirements of (i) Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations thereunder, (ii)
similar rules under the laws of any other jurisdiction and (iii) any policies
adopted by Bank of America to implement such requirements, all to the extent
determined by Bank of America in its discretion to be applicable to you.


7. You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America's beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.


8. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America's capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.


9. Bank of America may, in its sole discretion, decide to deliver any documents
related to this grant or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.


Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.




--------------------------------------------------------------------------------




10. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units, the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends and/or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items. Further, if you have
become subject to the Tax-Related Items in connection with the Award in more
than one jurisdiction, you acknowledge that Bank of America or your employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to, withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you, withholding Tax-Related Items from the
cash proceeds, if any, received upon any sale of any Shares received in payment
for your Restricted Stock Units and, at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of America may refuse to issue and deliver Shares in payment of any earned
Restricted Stock Units if you fail to comply with any withholding obligation.


11. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.


12. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.


13. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code to the extent applicable.  Notwithstanding any provision of the
Agreement to the contrary, the Agreement shall be interpreted, operated and
administered consistent with this intent.


14. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




--------------------------------------------------------------------------------




Exhibit A


Bank of America Corporation
2003 Key Associate Stock Plan


PAYMENT OF RESTRICTED STOCK UNITS


(a)    PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b) and (c)
below, the Restricted Stock Units (and any related dividend equivalents) shall
be earned and payable in three (3) installments if you remain employed with Bank
of America and its Subsidiaries through each of the payment dates as follows.


Payment Date*
Number of Restricted Stock Units
That Become Earned and Payable
February 1, 2012
169,105
February 1, 2013
166,988
February 1, 2014
79,075
 
 
* Payment will be made as soon as administratively practicable, generally within
30 days after the payment date.



(b)    IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK UNITS. If your
employment with Bank of America and its Subsidiaries terminates prior to any of
the above payment date(s), then any unearned Restricted Stock Units (and any
related dividend equivalents) shall become earned and payable or be canceled
depending on the reason for termination as follows.


(i)    Death. Any unearned Restricted Stock Units (and any related dividend
equivalents) shall become immediately earned and payable as of the date of your
termination of employment if your termination is due to death. Payment will be
made as soon as administratively practicable, generally within 30 days after
notification of termination from the payroll system.


(ii)    Termination by Bank of America Without Cause or Due to Retirement. If
your employment is terminated (x) by Bank of America or its Subsidiaries without
Cause (including due to Disability, Workforce Reduction or Divestiture) or (y)
due to your Retirement, then any unearned portion of the Award shall continue to
become earned and payable at such time as provided in the Payment Schedule
described in paragraph (a) above (without regard to whether you are employed by
Bank of America and its Subsidiaries), subject to your complying with the
covenants set forth in paragraph (c) below.


(iii)    Termination by Bank of America With Cause. If your employment is
terminated by Bank of America or its Subsidiaries with Cause, then any
Restricted Stock Units (and any related dividend equivalents) that were not
already earned and payable pursuant to paragraph (a) above as of the date of
termination of employment shall be canceled as of that date.


(iv)    Change in Control. Notwithstanding anything in this Agreement to the
contrary, if (A) a Change in Control occurs and (B) on or after the Change in
Control and on or before the second anniversary of the Change in Control either
(1) your employment is terminated by Bank of America or its Subsidiaries without
Cause or (2) you terminate your employment with Bank of America or its
Subsidiaries for Good Reason, then any Restricted Stock Units (and any related
dividend equivalents) shall become immediately earned as of the date of such
termination and shall be payable at such time as provided in the Payment
Schedule described in paragraph (a) above, without regard to the covenants set
forth in paragraph (c) below.


(v)    All Other Terminations. In the case of All Other Terminations any
Restricted Stock Units (and any related dividend equivalents) that were not
already earned and payable pursuant to paragraph (a) above as




--------------------------------------------------------------------------------




of the date of termination of employment shall be canceled as of that date.


(c)    COVENANTS.


(i)    Non-Solicitation. You agree that during any period in which Restricted
Stock Units (and any related dividend equivalents) remain payable, (A) you will
not directly or indirectly solicit or recruit for employment or encourage to
leave employment with Bank of America or its Subsidiaries, on your own behalf or
on behalf of any other person or entity other than Bank of America or its
Subsidiaries, any person who is an associate of Bank of America and its
Subsidiaries and (B) to the extent permissible under applicable law, you will
not, directly or indirectly, on your own behalf or on behalf of any other person
or entity other than Bank of America or its Subsidiaries, solicit any client or
customer of Bank of America and its Subsidiaries which you actively solicited or
with whom you worked or otherwise had material contact in the course of your
employment with Bank of America and its Subsidiaries. Notwithstanding anything
in this Agreement to the contrary, if (1) you are a permanent resident of
California or (2) you are a tax resident of California who is assigned to
perform services for Bank of America or any Subsidiary from an office located in
California, the solicitation restriction described in (B) above will not apply
to this Award.


(ii)    Detrimental Conduct. You agree that during any period in which
Restricted Stock Units (and any related dividend equivalents) remain payable,
you will not engage in Detrimental Conduct.


(iii)    Hedging or Derivative Transactions. You agree that during any period in
which Restricted Stock Units (and any related dividend equivalents) remain
payable, you will not engage in any hedging or derivative transactions involving
Bank of America common stock in violation of the Bank of America Corporation
Code of Ethics that would undermine the long-term performance incentive created
by the Restricted Stock Units.


(iv)    Remedies. Payment of the Restricted Stock Units (and any related
dividend equivalents) in accordance with the Payment Schedule set forth in
paragraph (a) above is specifically conditioned on the requirement that at all
times prior to each payment, you do not engage in solicitation, Detrimental
Conduct or hedging or derivative transactions, as described in paragraphs
(c)(i), (ii) and (iii), during such period. If Bank of America determines in its
reasonable business judgment that you have failed to satisfy such requirements,
then any Restricted Stock Units (and any related dividend equivalents) that have
not yet been paid as of the date of such determination shall be canceled as of
such date of determination.


(d)    FORM OF PAYMENT. Payment of Restricted Stock Units shall be made in the
form of one (1) share of Bank of America common stock for each Restricted Stock
Unit that is payable.


(e)    DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.


All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than (i) a termination due to your death, Disability or Retirement, (ii) a
termination by Bank of America or its Subsidiaries without Cause (including, a
Workforce Reduction or Divestiture), (iii) a termination with Cause and (iv) a
termination in connection with a Change in Control as described in paragraph
(b)(iv) above.


Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job duties where such failure is injurious to Bank of America or
any




--------------------------------------------------------------------------------




Subsidiary, or to Bank of America's or such Subsidiary's business interests or
reputation; (v) materially breached any written policy applicable to your
employment with Bank of America or any of its Subsidiaries including, but not
limited to, the Bank of America Corporation Code of Ethics and General Policy on
Insider Trading; or (vi) made an unauthorized disclosure of any confidential or
proprietary information of Bank of America or its Subsidiaries or have committed
any other material violation of Bank of America's written policy regarding
Confidential and Proprietary Information.


Detrimental Conduct means (i) any conduct that would constitute Cause or (ii)
any one of the following: (A) any act or omission by you resulting or intended
to result in personal gain at the expense of Bank of America or its
Subsidiaries; (B) the improper disclosure by you of proprietary, privileged or
confidential information of Bank of America or its Subsidiaries or a client or
former client of Bank of America or its Subsidiaries or breach of a fiduciary
duty owed to Bank of America or its Subsidiaries or a client or former client of
Bank of America or its Subsidiaries; (C) improper conduct by you including, but
not limited to, fraud, unethical conduct, falsification of the records of Bank
of America or its Subsidiaries, unauthorized removal of property or information
of Bank of America or its Subsidiaries, intentional violation or negligent
disregard for Bank of America's or its Subsidiaries' policies, rules and
procedures, insubordination, theft, violent acts or threats of violence,
unauthorized possession of controlled substances on the property of Bank of
America or its Subsidiaries, conduct causing reputational harm to Bank of
America or its Subsidiaries or a client of Bank of America or its Subsidiaries,
or the use of the property, facilities or services of Bank of America or its
Subsidiaries for unauthorized or illegal purposes; (D) the performance by you of
your employment duties in a manner deemed by Bank of America or its Subsidiaries
to be grossly negligent; (E) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment;
or (F) you taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to Bank of America or its Subsidiaries during or
after the performance year.


Disability is as defined in the Stock Plan.


Divestiture means a termination of your employment with Bank of America and its
Subsidiaries as the result of a divestiture or sale of a business unit as
determined by your employer based on the personnel records of Bank of America
and its Subsidiaries.


Good Reason means, provided that you have complied with the Good Reason Process,
the occurrence of any of the following events without your consent: (i) a
material diminution in your responsibility, authority or duty; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on Bank of America and its Subsidiaries' financial performance similarly
affecting all or substantially all management employees of Bank of America and
its Subsidiaries; or (iii) the relocation of the office at which you were
principally employed immediately prior to a Change in Control to a location more
than fifty (50) miles from the location of such office, or your being required
to be based anywhere other than such office, except to the extent you were not
previously assigned to a principal location and except for required travel on
your employer's business to an extent substantially consistent with your
business travel obligations at the time of the Change in Control.


Good Reason Process means that (i) you reasonably determine in good faith that a
Good Reason condition has occurred; (ii) you notify Bank of America and its
Subsidiaries in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) you cooperate in good faith with Bank
of America and its Subsidiaries' efforts, for a period of not less than thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) you terminate your employment for Good Reason
within sixty (60) days after the end of the Cure Period. If Bank of America or
its Subsidiaries cures the Good Reason condition during the Cure Period, and you
terminate your employment with Bank of America and its Subsidiaries due to such
condition (notwithstanding its cure), then you will not be deemed to have
terminated your employment for Good Reason.








--------------------------------------------------------------------------------




Retirement means your voluntary termination of employment on or after the second
anniversary of your date of hire with the Company, or if the Company terminates
your employment for any reason other than for Cause on or after the second
anniversary of your date of hire with the Company.


Workforce Reduction means your termination of employment with Bank of America
and its Subsidiaries as a result of a labor force reduction, realignment or
similar measure as determined by your employer and (i) you are officially
notified in writing of your termination of employment due to a workforce
reduction and eligibility for the Corporate Severance Program (or any successor
program), or (ii) if not eligible for the Corporate Severance Program, you are
notified in writing by an authorized officer of Bank of America or any
Subsidiary that the termination is as a result of such action. Your termination
of employment shall not be considered due to Workforce Reduction unless you
execute all documents required under the Corporate Severance Program or
otherwise, including without limitation any required release of claims, within
the applicable time frames set forth in such documents or as prescribed by Bank
of America. In the event you fail to execute all required documents in a timely
fashion, your termination of employment will not be treated as a Workforce
Reduction, and if any portion of your Award has been earned or paid to you after
your termination of employment but before your failure to execute all required
documents, you covenant and agree that you will have no right, title or interest
in such amount earned or paid and that you will cause such amount to be returned
immediately to Bank of America upon notice.






IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.


[ceosignature.jpg]




Brian T. Moynihan
Chief Executive Officer and President




